Citation Nr: 0527432	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for disability of the left 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for service connected 
disability the RO characterized as residuals of injury to the 
left foot.


REMAND

The veteran's service medical records reflect that he 
underwent excision of a movable bump on the sole of his left 
foot that, by pathologic specimen, was diagnosed as plantar 
fibromatosis.  The bump was possibly related to a history of 
"stepping on briar patch."  Currently, the veteran has 
multiple skin and musculoskeletal abnormalities of the left 
foot, but it is unclear from the record whether any, or all, 
are related to the service connected disability.  The Board 
finds that medical examination and opinion, based upon review 
of the claims folder, is necessary to determine the nature 
and severity of the service connected status post excision of 
plantar fibromatosis of the left foot.  On remand, the Board 
notes that, in 1998, the veteran reported his intention to 
apply for disability benefits with the Social Security 
Administration (SSA).  The application and associated 
documents, should be obtained prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain the veteran's complete VA clinic 
records from the North Little Rock, VA Medical 
Center (VAMC) since March 30, 2004.

2.  Clarify whether the veteran has ever applied 
for SSA disability benefits and, if so, obtain all 
medical and legal documents associated with his 
application.

3.  Schedule the veteran for a podiatry 
examination to determine the nature and severity 
of the service connected status post excision of 
plantar fibromatosis of the left foot.  The claims 
folder should be made available to the examiner 
prior to examination.  The examiner should be 
requested to perform the following:
(a)  Review the history of injury and 
inservice treatment for the service connected 
status post excision of plantar fibromatosis of 
the left foot;
(b)  Identify all current residual disability 
of the service connected status post excision of 
plantar fibromatosis of the left foot, to include 
whether:
(i) the scar is painful on examination;
(ii) manifested by frequent loss of 
covering of the skin over the scar, and/or 
(iii) results in limitation of motion of 
the body part affect; and
(c) Delineate, if possible, all current 
manifestations of left foot disability that is not 
etiologically related to service connected 
residuals of status post excision of plantar 
fibromatosis of the left foot.

4.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
an SSOC.  The appellant and his representative 
should be allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


